DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
Election/Restrictions
Claims 9-13 are allowable. The restriction requirement between group I claims 1-8 and group II claims 9-13, as set forth in the Office action mailed on 6/24/2021, has been reconsidered in view of the allowability of claims to the elected invention. Specifically, the restriction requirement of 6/24/2021 is partially withdrawn.  Claims 1-8, directed to a terminal device for measuring crosslink interference is no longer withdrawn from consideration because Applicant has amended claim 1 to include limitations that are the same or similar to limitations of claim 9. However, claims 14-20, directed to different random access preamble allocation methods are still withdrawn from consideration because they do not require all the limitations of an allowable claim and/or directed to different invention(s).

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see section II, with respect to claim 11 have been fully considered and are persuasive.  The objection of claim 11 has been withdrawn. 
Applicant’s arguments, see section III, with respect to claims 9-13 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(a) of claims 9-13 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Rodriguez on 3/23/2022.

In claim 1 lines 12-13, “includes information measured the cross-link interference on the measurement time-frequency resources;” is changed to “includes information indicating whether the terminal device is capable of being scheduled to receive downlink data on time-frequency resources;”.
In claim 1 line 14, “a base station” is changed to “the base station”.
In claim 5 lines 1-2, “the measuring the cross-link interference on the measurement time-frequency resources comprises” is change to “the identifying the measurement result of the cross-link interference comprises”.
	Claims 14-20 are cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: this communication warrants no examiner' s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments made to independent claims 1 and 9 throughout prosecution indicates the reason(s) the claims are patentable over the prior arts of record. Thus, examiner's statement of reason(s) for allowance is not necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476